 



EXHIBIT 10.38
AMENDMENT SEVEN TO THE
TANDY BRANDS ACCESSORIES, INC.
EMPLOYEES INVESTMENT PLAN
     WHEREAS, Tandy Brands Accessories, Inc. (the “Company”) previously
established the Tandy Brands Accessories, Inc. Employees Investment Plan (the
“Plan”) effective as of January 1, 1991; and
     WHEREAS, the Plan provides at Section 15.1 that the Company reserves the
right to amend the Plan; and
     WHEREAS, the Plan has been amended from time to time since its
establishment; and
     WHEREAS, the Plan requires amendment to incorporate certain regulatory and
legislative changes relating to final regulations issued by the Internal Revenue
Service on December 29, 2004 under Code Sections 401(k) and 401(m) (the “Final
401(k) Regulations”), which are required to be adopted with an effective date of
January 1, 2006; and
     WHEREAS, the Company intends this amendment as good faith compliance with
the requirements of the Final 401(k) Regulations.
     NOW THEREFORE, the Plan is hereby amended effective January 1, 2006, as
follows:
     1. Section 4.4 is hereby amended by adding a new paragraph to the end of
such section to read as follows:
     In determining the amount of income allocable to excess deferrals, any
reasonable alternative method of calculating income allocable to excess
deferrals may be utilized, including the safe harbor method. Income from the end
of the Plan Year through a date that is no more than seven (7) days before the
actual date of distribution (“gap period” income) will also be calculated and
distributed with such excess deferrals.
     2. Section 4.5 is hereby amended by adding a new paragraph to the end of
such section to read as follows:
     In determining the amount of income allocable to excess contributions which
are being distributed pursuant to the preceding paragraphs, any reasonable
alternative method of calculating income allocable to excess contributions may
be utilized, including the safe harbor method. Income from the end of the Plan
Year through a date that is no more than seven (7) days before the actual date
of distribution (“gap period” income) will be calculated and distributed with
such excess contributions.

1



--------------------------------------------------------------------------------



 



     3. Section 4.6 is hereby amended by adding a new paragraph to the end of
such section to read as follows:
     In determining the amount of income allocable to excess aggregate
contributions which are being distributed or forfeited pursuant to the preceding
paragraphs, any reasonable alternative method of calculating income allocable to
excess aggregate contributions may be utilized, including the safe harbor
method. Income from the end of the Plan Year through a date that is no more than
seven (7) days before the actual date of distribution (“gap period” income) will
also be calculated and distributed with such excess aggregate contributions.
     4. Section 13.7 is hereby amended by replacing the end of such section
(relating to expenses for which a hardship withdrawal may be taken) in its
entirety to read as follows:
     Expenses which may warrant approval of a Participant’s request for a
hardship withdrawal include:

  (i)   Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(a) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) for the Participant, the
Participant’s spouse or dependents (as defined in Code Section 152);     (ii)  
Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);     (iii)   Payment of tuition,
related educational fees, and room and board expenses, for up to the next twelve
(12) months of post-secondary education for the Participant or the Participant’s
spouse, children or dependents (as defined in Code Section 152 without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B));     (iv)   Payments necessary to
prevent the eviction of the Participant from his principal residence or
foreclosure on the mortgage of that residence;     (v)   Payments for burial or
funeral expenses for the Participant’s deceased parent, spouse, children or
dependents (as defined in Code Section 152 without regard to
Section 152(d)(1)(B));     (vi)   Expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
Code Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or     (vii)   Such other purposes as permitted by the
Commissioner of Internal Revenue.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed effective the 1st day
of January, 2006.

                  TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:
Name:   /s/ Mark J. Flaherty
 
Mark J. Flaherty    
 
  Title:   Chief Financial Officer    

3